IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-83,926-01


                            EX PARTE PAN YAW CHEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 560496-A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

redemption of food stamps and fined $1,000. The conviction was affirmed on appeal. Chen v. State,

No. C14-91-00064-CR (Tex. App.—Houston [14th Dist.] Feb. 6, 1992) (not designated for

publication).

        Applicant’s writ application, filed by habeas counsel, states that it is filed in the trial court

under authority of Article 11.09 of the Code of Criminal Procedure to challenge a misdemeanor
                                                                                                      2

conviction. From the time it was filed, it appears that the Harris County authorities treated the writ

application as one filed under Article 11.07 of the Code of Criminal Procedure. After almost twenty-

two years,1 the State filed an answer, arguing that the Applicant “cannot invoke the proper

jurisdiction of Article 11.07,” because his writ application challenges a misdemeanor conviction.

The trial court signed findings of fact determining that the writ was filed “pursuant to Article 11.07,”

and concluding that because the writ challenges a misdemeanor conviction, an Article 11.07 writ

application is inappropriate.

        We conclude that the writ application was filed under authority of Article 11.09 of the Code

of Criminal Procedure and is not properly before this Court. Accordingly, the cause is dismissed in

this Court and the writ application is returned to the 185th District Court of Harris County for any

further proceedings, if necessary, under Article 11.09 of the Code of Criminal Procedure.



Filed: October 14, 2015
Do not publish




       1
           The writ application was filed in the trial court on September 7, 1993.